Vredenburgh, J.,
(dissenting.) This was an action of trespass, brought by Colwell and Cavalier against Farrell for-taking and selling a horse and harness. The defendant below, Farrel, justified as constable under a judgment and execution against one Peter Cavalier. The principal question was whether a sale of the articles by Peter Cavalier to the plaintiffs was fraudulent as against creditors.
It appears by the case, that Peter Cavalier became indebted to Randall and Morrell a short time prior to the 19th March,. 1860; they obtained judgment against him the 11th July,. 1860. Peter Cavalier sold the property, together with a large amount of other property, to the plaintiffs below. The-question turned upon the bonafides of the sale by Peter Cavalier as regards creditors. The court, among other things,, charged the jury that it is necessary, for setting aside a sale-as fraudulent in law that both vendor and vendee should concur and unite in the collusive device and contrivance; and whether they did so in this case, is a question of fact for you to settle upon a view of the whole transaction, there being- no-substantial evidence to that effect, as in the case of Arvis.
It appears to me that this amounts in legal effect to saying, to the jury that there was no evidence of fraud.
Now it appears, by the evidence, that Peter Cavalier had. been, and was, on the 19th March, 1860, carrying on, in Jersey City, the business of making and selling kindling wood and charcoal, and had three horses and sets of harness,, three wagons, one steam engine, boiler, and fixtures, one kindling wood machine, a lot of pine wood, lot of cut wood, lot. of tools, one sawing machine, and divers other property, of the value of $2000, and being in debt, on the 19th .March,. 1860, by two separate bills of sale, for the nominal sum of $1545.52, conveyed one half of all his property to each of the-plaintiffs; that Colwell paid his one half in money; that Mul*131ford Cavalier was the son of Peter Cavalier, had just come of age, had no money to buy with, and gave his note to his father for the consideration ($772.76) of the bill of sale to him payable at a future time; that both bills of sale were given at the same time, and that Colwell stood by and saw young Cavalier give his note for the whole purchase money. It appears to me that this is some evidence of fraud on the part of both plaintiffs which should have gone to the jury.
I am of opinion that the judgment should be reversed.
Judgment affirmed.